OPINION OF THE COURT BY
PERRY, J.
(Galbraith, J., dissenting.)
The appellant returned certain named items of property, regarded separately, at a total value of $38,286.12 and gross insurance premiums received during the year, $44,465.79, and all of these regarded as combined property forming tbe basis *51of tbe enterprise for profit known as Castle & Cooke, Limited, at tbe aggregate value of $82,591.91. Tbe assessor, proceeding under 'Section 820, C. L., assessed tbe combined property at $516,630, thus:
10,000 shares capital stock at
$260.00 . $2,600,000 00
Less.$ 300,000 00
Less ILawn. stocks, assessed valuation ... 1,724,179 10
Less Insurance premiums. 45,125 46
Less Land in California. 14,064 98
2,083,370 00
$ 516,630 00
Tbe Court of Tax Appeals fixed the valuation at $426,631.00, thus:
10,000 shares at $260. $2,600,000 00
Less 15%...$ 390,000 00
Less Hawn, stocks, assessed valuation . 1,724,179 00
Less Insurance premiums. 45,126 00
Less Land in California. 14,064 00
2,173,369 00
$ 426,63! 00
Of the questions of law raised in this case, all but one are considered and disposed of in the decision just rendered in the ease of C. Brewer & Co., ante, p. 29, and that- one is whether or not goods purchased without and not yet within' the Territory are taxable to the appellant. We think that they are not. The tax prescribed by the statute, Section 817, is imposed only on property “within the Territory.” It is contended, however, that the tax may in this case be imposed under the head of “contracts,” that the appellant has “contracts for these goods to ar*52rive”; but tbe evidence adduced shows that the goods had been purchased and were already the property of the appellant. There was no contract. That the appellant might have sold the goods before arrival, does not of itself render them taxable.
Robertson & Wilder for assessor.
W. R. Castle for taxpayer.
The valuation of the taxable property is fixed at $38,286.12, as returned. In addition to this the amount of gross insurance premiums received by the company is, of course, subject to the specific tax provided by the statute.
Mr. Justice Galbraith dissents.